Order unanimously reversed on the law without costs, motion granted and complaint dismissed. Memorandum: The latest date upon which defendants treated plaintiff Emmelyn Logan-Baldwin was October 19, 1984, when defendant Dr. Morning-star examined plaintiff for the last time without scheduling a future appointment (see, Massie v Crawford, 78 NY2d 516; Rizk v Cohen, 73 NY2d 98, 103; Richardson v Orentreich, 64 NY2d 896, 898; McDermott v Torre, 56 NY2d 399, 405). The evidence upon which plaintiffs rely to establish continuing treatment after that date is insufficient as a matter of law (see, Cooper v Kaplan, 163 AD2d 215, affd 78 NY2d 1103; Parrott v Rand, 126 AD2d 621, lv denied 69 NY2d 611). Consequently, Supreme Court erred by denying defendants’ motion to dismiss plaintiffs’ complaint as time-barred. (Appeal from Order of Supreme Court, Monroe County, Affronti, J.— *1024Summary Judgment.) Present — Callahan, J. P., Boomer, Bailo, Fallon and Doerr, JJ.